Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/2022 has been entered.
 
Response to Arguments
The objection to claim 7 set forth in the Final Office Action mailed on 6/07/2022 has been withdrawn because of the amendment filed on 9/07/2022.
The interpretation of claims 7, 9-12 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, invoked set forth in the Final Office Action mailed on 6/07/2021 has been withdrawn because of the amendment filed on 9/07/2022. See below.
Applicant’s arguments, see remarks page 5-6, filed 9/07/2022, with respect to the rejection(s) Claims 1, 3-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Hall et al. (Hereinafter “Hall”) in the US patent Application Publication Number US 20110304340 A1 in view of YAMAGUCHI et al. (Hereinafter “YAMAGUCHI’) in the Patent Application Number CN 1630916 A (2011-12-15), Claim 12 under 35 U.S.C. 103 as being unpatentable over Hall ‘340 Al in view of YAMAGUCHI ‘916 A and further in view of Whitlock in the US patent Application Publication Number US 20160306000 Al have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5-6, regarding independent claim 1 that “The above amendments make clear that method includes connecting first and second terminals of TDR device to respective first and second bundles of wires. A TDR device injects an EM pulse into the wire that travels between the first and second terminal ends of the wire. A return pulse can be measured and this can be used to monitor the state of wires in the bundles. The prior art does not teach suggest such a method (claim 1) or device (claim 7). As such, the amended claims are believed to be in allowable condition.”


Examiner Response:
Applicant’s arguments, see page 5-6 (stated above), regarding independent claim 1, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims and added the limitation, “connecting a first terminal of a time domain reflectometry (TDR) device to a first of the at least two bundles and a second terminal of the TDR device to second of that at least two bundles; injecting an electromagnetic pulse in the into first bundle; measuring via the TDR device a voltage across the first and second terminals; and monitoring the state of strands of the wire based on the measured voltage.” in claim 1 and “A Litz wire diagnostic assembly for Litz wire forming a winding of an electric motor, wherein the Litz wire includes a plurality of strands and is split into at least a first bundle of strands and second bundle of strands,…….a time delay reflectometry (TDR) device having a first terminal to be connected to the first bundle and second terminal to be connected to the second bundle, the TDR device configured excite an electromagnetic pulse into the first bundle that travels to the first termination terminal and returns towards the second termination terminal, the TDR device also being configured to measure a TDR voltage across the first and second terminals, wherein the voltage used to determine the health of strands of the wire” in claim 7 which necessitates a new ground of rejection. Therefore, the rejection of claims 1 and 7 has been withdrawn. In view of applicant’s claim amendment, Maki in the US Patent Application Publication Number US 20050024210 A1 in view of YAMAGUCH (CN 1630916 A) is applied to meet at least the amended limitation. Claims 1 and 7 are now rejected under 35 U.S.C. 103 as being unpatentable over Maki in the US Patent Application Publication Number US 20050024210 A1 in view of YAMAGUCH (CN 1630916 A) as set forth below. Applicant’s argument is moot in view of newly applied combination of references.  See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in the US Patent Application Publication Number US 20050024210 A1 in view of YAMAGUCHI et al. (Hereinafter “YAMAGUCHI”) in the Patent Application Number CN 1630916 A (2011-12-15).

Regarding claim 1, Maki teaches a method of monitoring a wire [130] in Figure 4 (a security sensor system, with a specific cable configuration, for locating a disturbance along the length of the sensor cable and for providing intrusion data through a further use of the sensor cable; Paragraph [0002] Line 3-7) the wire comprising a plurality of strands [140, 150], the method comprising:
splitting the plurality of strands into at least two bundles of strands [140; 150] (In FIG. 4, a block diagram of an intrusion detection system 120, similar to that of FIG. 3, is illustrated. The intrusion detection system 120 sensor includes an integrated sensor cable 130 that has two separate and parallel coaxial cables 140 and 150; Paragraph [0053] Line 1-5; sensor cable 130 splits into two bundles 140 and 150; the skilled artisan will understand that the fiber optic cables may be in the form of cabling bundles with multiple individual fibers in the second jacket 20, or fiber optic cable ribbon, or the like. At least one of the two fiber optic cables 50a, 50b is an optical sensing fiber. According to the present invention, an optical sensing fiber is utilized to generate a response to a sensed disturbance in proximity of the sensor cable 10. It should be noted that the optical sensing fiber or adjacent fibers may be further utilized in transmitting secure data signals, i.e. both optical sensing signals and secure data signals can be multiplexed along a single optical sensing fiber. The third jacket 30 contains power conductor cables 60a, 60b, and an auxiliary data cable 60c such as coaxial cables, twisted pairs, . . . etc. The over jacket 40 defines a secure area having a diameter that is wide enough to contain the first jacket 15, second jacket 20 and the third jacket 30; Paragraph [0041] Line 3-9);

    PNG
    media_image1.png
    807
    807
    media_image1.png
    Greyscale

Figure 4: Modified Figure 4 of Maki
terminating the wire winding at a first end and a second end so that the wire creates transmission line effects (an intrusion detection system comprising an integrated sensor cable having an input and an output, the sensor cable having a coaxial cable having a first electrically conductive cable member, a second electrically conductive cable member, and an electrical insulating member disposed between the first cable member and the second cable member, the first cable member being loosely disposed in the coaxial cable and thus freely movable relative to the insulating member, to provide an impedance change in response to a disturbance, and capable of producing a terminal voltage in response to the disturbance; Paragraph [0019] Line 1-12);
connecting a first terminal of a time domain reflectometry (TDR) device [100] to a first of the at least two bundles [140], [150] and a second terminal of the TDR device [100] to second of that at least two bundles (the first coaxial cable 140 is coupled to the TDR 100 and utilized in an active ranging function. The second coaxial cable 150 is coupled to the processor 110 and utilized in a passive disturbance sensing function; Paragraph [0053] Line 9-13);
injecting an electromagnetic pulse in the into first bundle (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal);
measuring via the TDR device [100] a voltage across the first and second terminals (A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18); and
using time domain reflectometry (TDR) [100] to monitoring the state of strands of the wire based on the measured voltage (Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable. Such a time-based sensing of cable impedance changes versus distance is conventionally performed by a Time Domain Reflectometer (TDR) function; Paragraph [0012] Line 20-25; For example, the injected signal to a loosely disposed conductor cable could be a pulse, and the reflected signal from an intruder altering the impedance of the cable is captured at the same cable end and analyzed; e.g., time relative to the input pulse is used to obtain location, amplitude or frequency to classify the intruder as a valid target; Paragraph [0030] Line 8-12; Therefore state of the strands are monitored).
Maki fails to teach that the wire is a Litz wire forming a winding of an electrical motor. 
YAMAGUCHI teaches a manufacturing method of high precision foamed coaxial cable with suitable porous strip of high foaming insulator (foaming above 60%) of coaxial cable of high foaming insulator and outer conductor post forming (DISCLOSURE Line 5-6), wherein
the wire is a Litz wire forming a winding of an electrical motor (Therefore, in this exemplary embodiment of the high-precision foamed coaxial cable, satisfy the following condition. ) the inner conductor 1 formed from litz wire, each feed line can move, uniform outer diameter of the twisted wire, the variation is small, and is a perfect circular shape; Page 7 Line 43-47; the first, the second, the third steering mode 30a, 30b, 30c and the molding die 31a stranded conductor (inner conductor) 1, supplied to the winding device; Page 10 Line 22-23; The inner conductor form the Litz wire which is the winding of a rotary motor). The purpose of doing so is to reduce the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant, to provide a high-precision foamed coaxial cable, to improve the transmission speed and the precision of the characteristic impedance value, to improve the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, to reduce the stress to maintain its mechanical strength and to reduce the change of the characteristic impedance value. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Maki by replacing the wire disclosed by Maki in view of YAMAGUCHI, because YAMAGUCHI teaches to include a Litz wire winding reduces the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant (Page 7 Line 44-47), provides a high-precision foamed coaxial cable, improves the transmission speed and the precision of the characteristic impedance value, improves the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, reduces the stress to maintain its mechanical strength and reduces the change of the characteristic impedance value. (DISCLOSURE Line 1-4).

Regarding claim 3, Maki teaches a method, wherein 
the electromagnetic pulse induces a pulse is injected into the wire to induce an electromagnetic wave (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal) that travels along the wire and the voltage is measured across the terminals is due to the electromagnetic pulse returning along the wire (A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18), 
the measured voltage providing an indication of the health of the wire (For example, the injected signal to a loosely disposed conductor cable could be a pulse, and the reflected signal from an intruder altering the impedance of the cable is captured at the same cable end and analyzed; e.g., time relative to the input pulse is used to obtain location, amplitude or frequency to classify the intruder as a valid target; Paragraph [0030] Line 8-12).

Regarding claim 4, Maki teaches a method, wherein 
the electromagnetic pulse travels to a terminal at a first end and returns from the terminal at the first end towards a terminal at the second end ((A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18).

Regarding claim 5, Maki teaches a method,  
wherein a current pulse is injected into a first strand [140] (the first coaxial cable 140 is coupled to the TDR 100 and utilized in an active ranging function. The second coaxial cable 150 is coupled to the processor 110 and utilized in a passive disturbance sensing function; Paragraph [0053] Line 9-13) and a voltage is measured across the first [140] and second terminals [150] as an indication of the health of the wire ((A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18).

Regarding claim 6, Maki teaches a method, wherein 
a voltage pulse is provided to the wire (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal) and the voltage is measured across the first and second terminals is as an indication of the health of the wire (Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable. Such a time-based sensing of cable impedance changes versus distance is conventionally performed by a Time Domain Reflectometer (TDR) function; Paragraph [0012] Line 20-25; For example, the injected signal to a loosely disposed conductor cable could be a pulse, and the reflected signal from an intruder altering the impedance of the cable is captured at the same cable end and analyzed; e.g., time relative to the input pulse is used to obtain location, amplitude or frequency to classify the intruder as a valid target; Paragraph [0030] Line 8-12; Therefore state of the strands are monitored).

Regarding claim 7, Maki teaches a wire [120] in Figure 4 (a security sensor system, with a specific cable configuration, for locating a disturbance along the length of the sensor cable and for providing intrusion data through a further use of the sensor cable; Paragraph [0002] Line 3-7) diagnostic assembly, wherein the wire includes a plurality of strands [140, 150] and is split into at least a first bundle of strands and second bundle of strands[140; 150] (In FIG. 4, a block diagram of an intrusion detection system 120, similar to that of FIG. 3, is illustrated. The intrusion detection system 120 sensor includes an integrated sensor cable 130 that has two separate and parallel coaxial cables 140 and 150; Paragraph [0053] Line 1-5; sensor cable 130 splits into two bundles 140 and 150; the skilled artisan will understand that the fiber optic cables may be in the form of cabling bundles with multiple individual fibers in the second jacket 20, or fiber optic cable ribbon, or the like. At least one of the two fiber optic cables 50a, 50b is an optical sensing fiber. According to the present invention, an optical sensing fiber is utilized to generate a response to a sensed disturbance in proximity of the sensor cable 10. It should be noted that the optical sensing fiber or adjacent fibers may be further utilized in transmitting secure data signals, i.e. both optical sensing signals and secure data signals can be multiplexed along a single optical sensing fiber. The third jacket 30 contains power conductor cables 60a, 60b, and an auxiliary data cable 60c such as coaxial cables, twisted pairs, . . . etc. The over jacket 40 defines a secure area having a diameter that is wide enough to contain the first jacket 15, second jacket 20 and the third jacket 30; Paragraph [0041] Line 3-9), the assembly comprising: 
a first termination terminal to be connected at a first end of the wire and a second termination terminal to be connected at a second end of the wire such that the wire represents a transmission line (the first coaxial cable 140 is coupled to the TDR 100 and utilized in an active ranging function. The second coaxial cable 150 is coupled to the processor 110 and utilized in a passive disturbance sensing function; Paragraph [0053] Line 9-13; an intrusion detection system comprising an integrated sensor cable having an input and an output, the sensor cable having a coaxial cable having a first electrically conductive cable member, a second electrically conductive cable member, and an electrical insulating member disposed between the first cable member and the second cable member, the first cable member being loosely disposed in the coaxial cable and thus freely movable relative to the insulating member, to provide an impedance change in response to a disturbance, and capable of producing a terminal voltage in response to the disturbance; Paragraph [0019] Line 1-12);
a time delay reflectometry (TDR) device [100] having a first terminal to be connected to the first bundle and second terminal to be connected to the second bundle, the TDR device configured excite an electromagnetic pulse into the first bundle (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal) that travels to the first termination terminal and returns towards the second termination terminal (A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18), 
the TDR device also being configured to measure a TDR voltage across the first and second terminals (A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22; a processing unit, operatively coupled to the coaxial cable, for propagating an injected signal into the coaxial cable and receiving a reflected signal altered by the impedance change along the coaxial cable, and locating the disturbance based on a timing differential between the reflected signal relative and the injected signal, in an active state, and for generating a signal in response to the terminal voltage produced from the coaxial cable, in a passive state; Paragraph [0017] Line 11-18), wherein 
the voltage is used to determine the health of the strands of the wire (Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable. Such a time-based sensing of cable impedance changes versus distance is conventionally performed by a Time Domain Reflectometer (TDR) function; Paragraph [0012] Line 20-25; For example, the injected signal to a loosely disposed conductor cable could be a pulse, and the reflected signal from an intruder altering the impedance of the cable is captured at the same cable end and analyzed; e.g., time relative to the input pulse is used to obtain location, amplitude or frequency to classify the intruder as a valid target; Paragraph [0030] Line 8-12; Therefore state of the strands are monitored).
Maki fails to teach that the wire is a Litz wire forming a winding of an electrical motor. 
YAMAGUCHI teaches a manufacturing method of high precision foamed coaxial cable with suitable porous strip of high foaming insulator (foaming above 60%) of coaxial cable of high foaming insulator and outer conductor post forming (DISCLOSURE Line 5-6), wherein
the wire is a Litz wire forming a winding of an electrical motor (Therefore, in this exemplary embodiment of the high-precision foamed coaxial cable, satisfy the following condition. ) the inner conductor 1 formed from litz wire, each feed line can move, uniform outer diameter of the twisted wire, the variation is small, and is a perfect circular shape; Page 7 Line 43-47; the first, the second, the third steering mode 30a, 30b, 30c and the molding die 31a stranded conductor (inner conductor) 1, supplied to the winding device; Page 10 Line 22-23; The inner conductor form the Litz wire which is the winding of a rotary motor). The purpose of doing so is to reduce the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant, to provide a high-precision foamed coaxial cable, to improve the transmission speed and the precision of the characteristic impedance value, to improve the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, to reduce the stress to maintain its mechanical strength and to reduce the change of the characteristic impedance value. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Maki by replacing the wire disclosed by Maki in view of YAMAGUCHI, because YAMAGUCHI teaches to include a Litz wire winding reduces the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant (Page 7 Line 44-47), provides a high-precision foamed coaxial cable, improves the transmission speed and the precision of the characteristic impedance value, improves the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, reduces the stress to maintain its mechanical strength and reduces the change of the characteristic impedance value. (DISCLOSURE Line 1-4).

Regarding claim 9, Maki teaches an assembly, wherein
The TDR device excites the electromagnetic pulse by injecting a current pulse into the first bundle (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal); A signal pulse is injected into one end of this cable. When an intrusion disturbs the sensor cable, and hence alters its capacitance, or impedance at the intrusion location, the reflection of the signal pulse will be altered. A measurement of the reflection at the same cable end by a receiver and processor provides timing information relative to the pulse injected. Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable; Paragraph [0012] Line 14-22).

Regarding claim 10, Maki teaches an assembly, wherein 
The TDR device excites the electromagnetic pulse by injecting a voltage into the first bundle (A signal pulse is injected into one end of this cable; Paragraph [0012] Line 14-15; Claim 16. The intrusion detection system as in claim 14, wherein the injected signal is a pulsed signal; Hence, the processor identifies the location of the disturbance based on the return time of the reflection along the sensor cable. Such a time-based sensing of cable impedance changes versus distance is conventionally performed by a Time Domain Reflectometer (TDR) function; Paragraph [0012] Line 20-25; For example, the injected signal to a loosely disposed conductor cable could be a pulse, and the reflected signal from an intruder altering the impedance of the cable is captured at the same cable end and analyzed; e.g., time relative to the input pulse is used to obtain location, amplitude or frequency to classify the intruder as a valid target; Paragraph [0030] Line 8-12; Therefore state of the strands are monitored).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858